DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Drawings
The following changes to the drawings have been approved by the examiner: Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  In order to avoid abandonment of the application, applicant must make these above drawing changes.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
a single paragraph [the abstract of this patent application is at least two paragraphs] on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Replace the abstract with -- The invention relates to an electromagnetic energy converter, which comprises at least one magnetic circuit capable of inducing a variation in the magnetic flux through a conductive coil (200). In this respect, the magnetic circuit comprises a yoke (300) laid out to pivot around an axis of rotation between a first P1 and a second P2 equilibrium position stabilised, respectively, by a first fixed magnet and a second fixed magnet. Also, the two magnets are laid out such that the stabilisation of the yoke (300) according to one or the other of the first P1 and second P2 equilibrium positions enable the circulation of a magnetic flux in the conductive coil (200), respectively, along a first direction and a second direction opposite to the first direction. --


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of the yoke (301) comprising a main section (302) passing through the conductive coil (200), and a secondary portion offset from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837